Citation Nr: 1126779	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to October 1977 and from December 1979 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied the benefit sought on appeal.

In his January 2008 VA Form 9, the Veteran requested a Board hearing at the RO.  In July 2009, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran claims that he has a low back disorder that is related to his military service.  He asserted that he injured his back during his service as a parachute jumper.  He reported that while he reported having back pain during his military service, he was only given pain killers and told that he had a back sprain.  He essentially asserts that he has continuously experienced low back pain since his separation from active duty service.
The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran's service treatment records have been reviewed and are negative for reports or treatment of a low back disorder.  However, these records show that the Veteran underwent a physical examination in December 1971 and was determined to be fit for duty involving flying as a parachute jumper.  His DD 214 indicates that he underwent basic airborne training.  

On his VA Form 9, the Veteran reported that he sought treatment for his low back disorder in October 1986, the month following his separation from active duty, at a U.S. Naval hospital located in Millington, Tennessee.  Records associated with this treatment have not been associated with the claims file.  Such records may prove beneficial in deciding the Veteran's claim, as they reportedly document treatment for the claimed disability in the month following the Veteran's discharge.  Thus, the RO must attempt to obtain the Veteran's medical records from Millington Naval Hospital.

Moreover, the Veteran has provided competent testimony that his low back disorder began during his military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony not only addressed his in-service symptomatology, but also his continued low back symptomatology following his separation from active duty.  In essence, the Veteran has provided an account of in-service treatment and symptomatology, within lay observation, which must be considered in the evaluation of his claim.  See Buchanan, supra; see also Jandreau, supra.  What is more, competent medical evidence of record reflects a currently diagnosed low back disorder.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination is also necessary to determine if the Veteran's claimed condition was caused by, and/or related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from the Millington, Tennessee Naval Hospital from October 1986.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2.  Thereafter, the RO/AMC should schedule the Veteran for a VA spine examination, with an appropriate expert, in order to determine the nature, extent, and etiology of the claimed low back disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner should review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed low back disorder is related to the Veteran's military service, to include any service or training as a parachute jumper.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of low back symptomatology since his military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.  
4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


